Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 12 May 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas




Mui Señor nuestro
Philadelphia 12. de Mayo de 1793.

Adjuntas tenemos la honrra de pasar à manos de V.S. Copias de una Carta escrita por el Governador de Sn. Agustin à Dn. Diego Seagrove incluyendole la de un Memorial que se le presento por cinco habitantes de aquella Plaza quexandose de que haviendoseles huido cinco Esclavos de su propriedad al Estado de Georgia, se los han detenido en dicho Estado: Asimismo và à continuacion Copia de algunos pasos que se  tomaron en el particular, y tambien la respuesta de Don Diego Seagrove al mencionado Governador.
Se servirà V.S. informar de todo al Presidente de los Estados Unidos, quien no dudamos tendrà à bien dar las ordenes correspondientes para que no se detengan por el Estado de Georgia à los Esclavos en question, ni à otro alguno que pasase de las Posesiones del Rey, pues lo contrario serà faltar à la reciproca correspondencia que tan justamente reclama la escrupulosidad con que se conduce el Governador de Sn. Agustin sobre este, y demas puntos, y darà motivo à que en lo venidero siga dicho Governador el exemplo del Estado de Georgia su vecino. Nos ofrecemos como siempre à la obediencia de V.S. con las veras de la mas sincera estimacion, y respeto, con que somos Señor Los mas obedtes. y humdes. Servs. Q.B.L.M. de V.S.

josef de jaudenesjosef ignacio de viar



editors’ translation

Our very dear Sir
Philadelphia 12 May 1793

We have the honor to put into your hands copies, enclosed, of a letter written by the Governor of St. Augustine to Mr. James Seagrove, including the copy of a memorandum presented to him by five residents of that place complaining that five slaves of theirs that had escaped to the State of Georgia had been detained in that state: likewise, attached to that document is the copy of certain steps that were taken regarding the matter, as well as Mr. James Seagrove’s answer to the aforementioned Governor.
Please be so kind as to pass all this information to the President of the United States, who we do not doubt will gladly issue the pertinent orders not to detain the slaves in question or any other person who might cross from the King’s possessions, for not to do so would be to disregard the principle of reciprocity that so rightly has invoked the scrupulousness with which the Governor of St. Augustine has conducted himself in this and other matters, and it would give grounds in the future for the said Governor to follow the example of his neighbor the State of Georgia. We place ourselves as always at your disposal, with the most sincere expressions of esteem and respect, as we remain, Sir, your most obedient and humble servants. Respectfully yours,

josef de jaudenesjosef ignacio de viar


